9/28/2020      Case: 1:20-cv-06316 Document #:Yahoo
                                               49-24MailFiled:  03/05/21Retaliation
                                                        - Re: Whistleblower Page 1 of 4 PageID #:1031


     Re: Whistleblower Retaliation

     From: Fred Nance Jr. (frednance@clickservices.org)

     To:      laura.colon-marrero@usdoj.gov
                                                                         EXHIBIT 20
     Cc:      drfred.nancejr@gmail.com; todd.garrison@usdoj.gov
     Date: Monday, September 28, 2020, 05:27 PM CDT



     Thank you for responding. First, I have completed and made a claim to the OIC for retaliation, along with my original
     claim. I filed my claims pursuant to the NDAA of 2013, which governs the grant I reported. You will have to give
     information on how to contact U.S. Office of Special Counsel. I did not know this was the governing body.

     Second, I have added issues to my claim as it is ongoing due to non-responses by DOJ BJA OJP.
     Read the link from my posting of social media. Thank you.

     #OJPgov Dr. Nance filed 3 Whistleblower complaints with #DOJ #BJA #OJP #OIG. Nefarious actions of
     #EMAGESInc, #HattieWash #ThomasBradley #MichaelDever #AndreBethea #TraceyWillis #DOJ #BJA
     #OJP #EMAGESInc #Retaliation for filing
     complaints. https://drive.google.com/file/d/1ya_FmSVNSEbK3OptzColLLeuBRWHlLxL/view


     Sent from my iPhone
     Dr. Fred L Nance Jr
     PhD Human Services
     Social Policy Analysis
     708-921-1395
     www.clickservices.org


           On Sep 28, 2020, at 5:07 PM, Colon-Marrero, Laura (OJP) <Laura.Colon-Marrero@usdoj.gov> wrote:




      Good Day Dr. Nash,


      I am the EEO Director for the Department of Justice Office of Justice Programs (DOJ/OJP) and I
      am in receipt of your whistleblower retaliation concerns via JMD/EEO office.


      Based on your email below you stated you have filed three whistleblower complaints about the
      same issue and you also feel you have been retaliated against as a result of your whistleblowing
      activity. Since you have established that you are a three time whistleblower and are now
      claiming retaliation, you will need to return to the U.S. Office of Special Counsel (OSC) and/or to
      the point of contact at OSC to make your claim of retaliation.


      Since you are not a current OJP employee, a former federal employee, or a OJP contractor, OJP
      has no EEO jurisdictional authority over your current concerns.



                                                                                                                             1/4
9/28/2020    Case: 1:20-cv-06316 Document #:Yahoo
                                             49-24MailFiled:  03/05/21Retaliation
                                                      - Re: Whistleblower Page 2 of 4 PageID #:1032

      Should you wish to file a separate EEO complaint outside of the whistleblower retaliation
      concerns, you may contact EEOC at 1 800 669-4000.


      I hope the information is of assistance to you and your concerns.


      Regards,


      Laura E. Colón-Marrero M.P.A.

      EEO Director

      U.S. Department of Justice

      Office of Justice Programs

      810 7th Street, N.W., Suite 7118

      Washington, DC 20531

      Office 202-307-2591

      Smartphone# 202-598-9177
      Fax# 202-616-5963

      Email: Laura.Colon-Marrero@usdoj.gov




      From: Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>
      Sent: Friday, September 25, 2020 2:18 PM
      To: Toscano, Richard (JMD) <rtoscano@jmd.usdoj.gov>; Dr. Fred Nance Jr.
      <frednance@clickservices.org>; Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>
      Subject: Whistleblower Retaliation


      Good afternoon. I filed 3 Whistleblower complaints about the same issue. I am being thrown under the bus and
      retaliated against. I partnered with an organization for Grant #2018-CY-BX-0025. I am attaching the facts in the link
      attached. I want to file a Federal Lawsuit in Northern District of Illinois, 7th Circuit. I am not sure if I have to file an
      EEOC or EEO complaint. Please advise. Thank you.



      Good morning. EMAGES held a Zoom meeting for all staff on 9/24/20 reporting she was giving up the Second
      Chance Act and suspending her sex offender program due Covid-19. DOJ BJA OJP Mr. Michael Dever, Andre
      Bethea, and Tracey Willis are assisting Dr. Wash in closing out the grant.



      Dr. Wash gave no valid reasoning for shutting down the SCA grant. Dedicated mentors were upset because the SCA
      funding was fluid. The mentors are contractual paid positions. The SCA was operating via teleconferencing very well.
      75% of our participants have been on the teleconferencing call since March of 2020. The participants are buying into

                                                                                                                                     2/4
9/28/2020   Case: 1:20-cv-06316 Document #:Yahoo
                                            49-24MailFiled:  03/05/21Retaliation
                                                     - Re: Whistleblower Page 3 of 4 PageID #:1033

      the curricula and the program overall. We had a plan to work thru the pandemic. Our OJP Technical Advisor, Mr.
      Joseph Williams, asked us if we had any problems with meeting our goals, we could revise our Implementation Plan
      as other grantees are doing. In August of 2020, Dr. Wash told Mr. Williams we did not need to revise our
      Implementation Plan because everything was working well. The only thing that changed with our SCA grant was my
      Whistleblower complaints against Dr. Wash for misappropriation of funds and fraud, which DOJ BJA OJP are violating
      my protections.



      Dr. Wash talked about suspending EMAGES sex offender program stating lack of funding. She talked about the State
      of Illinois had not paid her since July 2020. She emphasized how client fees were not being paid. She reminded staff
      EMAGES has gone thru this dilemma many times in the past; and that she was expecting payment later this year;
      and that she could not pay staff. She said she had enough money in her bank account to pay rent in October.



      EMAGES staff agreed to work without pay as they have done before during times when funding was not there;
      emphasizing since they were working from home via teleconferencing it was not a burden to them. Therefore,
      EMAGES is still open for business!!



      Wherefore, the real reason Dr. Wash is terminating the SCA Grant is retaliatory in nature. She is shutting the program
      down to hurt me, and DOJ BJA OJP is complicit in this nefarious act. I have provided more than enough evidence for
      my Whistleblower complaints. DOJ BJA OJP is supposed to protect my employment and me from any retaliation. Dr.
      Wash has fed DOJ BJA OJP a sob, false story about our dedicated, successful service delivery via teleconferencing
      during this Coronavirus.



      Since DOJ BJA OJP Representatives have taken my Whistleblower protections from me, I have no other alternatives
      but to pursue rightful litigation in Federal Court. I have posted, and will continue to post, on social media the nefarious
      actions taken against me because I tried to protect our grant and the integrity of the Second Chance Act, which the
      Honorable Congressman Danny K. Davis co-sponsored and President Bush signed in 2008. I had the extreme
      pleasure of working on Congressman Davis’ Advisory Committee for the Second Chance Act in 2007. I know this
      legislation and it was not created for such nefarious behavior as demonstrated here by Dr. Wash and DOJ BJA OJP
      Representatives.



      This is my posted message below. You will find in the link provided overwhelming evidence of misappropriation of
      funds and Fraud. You will see how I have exhausted all administrative remedies toward a peaceful solution. I was Dr.
      Wash’s partner in this grant, and had respectfully requested DOJ BJA OJP transfer the grant to my organization. DOJ
      BJA OJP Representative Mr. Dever offered me to apply for my own grant. This is how he is protecting my
      employment pursuant to the Whistleblower policies.



      @OJPgov @OJPgov COVID-19 had nothing to with EMAGES nefarious actions. Federal lawsuit Defendants:
      EMAGES, Inc., Hattie Wash, Thomas Bradley, Michael Devers, Andre Bethea, Tracey Willis, DOJ, BJA, OJP in their
      individual and official capacity.

      https://drive.google.com/file/d/1d75UW7ZOgsPjd8qtskq0BKn7jKh8zr1G/view



      I forgot to report when I brought this SCA solicitation to Dr. Wash in April of 2018, EMAGES was not getting paid for
      their sex offender program regularly by the State of Illinois. When we received the grant in October 2018, EMAGES
      was not receiving appropriate funding for their sex offender program. Now, EMAGES has proclaimed to DOJ BJA
      OJP they are not receiving their appropriate funding as a predicate to blame the Coronavirus for suspending their sex
      offender program. NEWS FLASH...EMAGES has not suspended their sex offender program because the current
      therapist said they would work for free and wait until Dr. Wash receives her funding from the State of Illinois. Grant
      #2018-CY-BX-0025 is funded. Both programs are using teleconferencing to communicate with their




                                                                                                                                    3/4
9/28/2020   Case: 1:20-cv-06316 Document #:Yahoo
                                            49-24MailFiled:  03/05/21Retaliation
                                                     - Re: Whistleblower Page 4 of 4 PageID #:1034

      clients/participants. This report will be part of my Statement of Facts in my litigation. During the Discovery phase of
      the litigation I will get the documents from EMAGES to support my claims.



      --

      /s/Dr. Fred Nance Jr., Ph.D.

      Human Services/Social Policy Analysis

      Program and Policy Development

      708-921-1395




                                                                                                                                4/4
